FILED
                              NOT FOR PUBLICATION                           JAN 06 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 FRANCISCO CHAVEZ MORENO,                         No. 07-71550

               Petitioner,                        Agency No. A079-542-474

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Francisco Chavez Moreno, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We deny in part and dismiss in part the petition for review.

       Chavez Moreno fails to raise, and therefore waives, any challenge to the

BIA’s April 11, 2007 order denying his motion to reopen. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

       To the extent that Chavez Moreno challenges the BIA’s June 30, 2006, order

denying his underlying application for cancellation of removal, that order is not

properly before us because the petition is not timely as to that order. See 8 U.S.C.

§ 1252(b)(1); Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir. 2005).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




AP/Research                               2                                    07-71550